PER CURIAM.
This is an appeal of the trial court’s order denying appellant-insurer the right to any reimbursement for personal injury protection benefits paid to the plaintiff below and for equitable distribution under the provisions of the Florida Automobile Reparations Reform Act. We reverse upon authority of Herrera v. Gosnell, Fla.App.1974, 297 So.2d 876; Reyes v. Banks, Fla.App.1974, 292 So.2d 39 and American Fire and Casualty Company v. Oller, Fla.App.1975, 313 So.2d 67.
The order appealed from is reversed and this cause remanded for further consideration in light of the principles announced in the cases above referred to.
Reversed and remanded.
WALDEN, C. J., OWEN, J., and YAWN, THERON A., Jr., Associate Judge, concur.